Citation Nr: 0837463	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-22 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel

INTRODUCTION

The veteran served on active military duty from July 1949 to 
April 1952.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  

As support for his claim for service connection for bilateral 
hearing loss and bilateral tinnitus, the veteran presented 
testimony at a videoconference hearing before the undersigned 
Veterans Law Judge in June 2008.  The transcript of the 
hearing is associated with the claims folder and has been 
reviewed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the bilateral hearing loss 
and tinnitus claims, the Board finds that additional 
development of the evidence is required.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Here, although the veteran was 
evaluated twice by VA audiologists, the audiology examination 
reports do not state specifically the results of these 
audiogram evaluations.  Thus, the Board is unable to make a 
finding as to whether the veteran has current hearing loss 
under 38 C.F.R. § 3.385 (2007), and a VA examination 
reflecting the results of an audiogram would enable the Board 
to make such a finding.  In this regard, an October 2005 
audiologist at the time that the veteran's hearing in both 
ears was within normal limits through 1000 Hertz (Hz), and 
precipitously dropped to a moderately severe hearing loss at 
2000 Hz and above.  A March 2001 audiologist also did not 
specify results from the audiogram performed, only indicating 
that hearing in the veteran's right ear was within normal 
limits at 250 to 1000 Hz, with mild to moderately severe 
hearing loss from 1500 to 8000 Hz, and that in the left ear, 
the veteran's hearing was within normal limits from 250 to 
1500 Hz, with moderate to moderately severe hearing loss from 
2000 to 8000 Hz.  Thus, it is necessary that the veteran 
undergo a VA examination to determine whether he has current 
bilateral hearing loss and the extent of the hearing loss.  

Moreover, in this case, VA also has a heightened duty to 
assist the veteran by providing him with a VA examination.  
In that regard, the RO has indicated that the veteran's 
service treatment records (STRs) cannot be located.  When 
service records are lost or missing, VA has a heightened 
obligation to satisfy the duty to assist.  In this case, the 
veteran's STRs appear to have been destroyed in the July 1973 
fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri.  Under these circumstances, the Court has 
held that VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Here, the veteran 
contends that he suffered an ear infection for six weeks from 
April 1951 to May 1951 during service, which caused him to 
experience symptoms of hearing loss and tinnitus.  Thus, 
based on the veteran's assertions of in-service ear problems 
and the loss of the veteran's STRs in the 1973 fire at the 
NPRC, VA has a heightened duty to provide the veteran with an 
examination to determine the etiology of his hearing loss and 
tinnitus, if any.

Under VA regulations, the threshold for normal hearing is 
from zero to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  Impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

In this case, the veteran should be scheduled for a VA 
examination by an ear, nose, and throat (ENT) specialist to 
obtain a medical opinion concerning the nature, extent, and 
etiology of any hearing loss and tinnitus.  A VA examination 
is necessary to determine whether the veteran has current 
bilateral hearing loss under 38 C.F.R. 3.385 and current 
bilateral tinnitus, and, if so, whether the two disabilities 
are related to his military service.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to undergo an 
appropriate VA examination by an ENT 
specialist to determine the nature and 
extent of his bilateral hearing loss and 
tinnitus, if any, and if the veteran is 
found to have current bilateral hearing 
loss and tinnitus, the etiology of the 
disabilities.  The veteran is hereby 
advised that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences for 
his claims. The examination should include 
any necessary diagnostic testing or 
evaluation, particularly an audiogram for 
both ears.  The results of the audiograms 
should be specifically indicated.  The 
claims file must be made available for 
review of his pertinent medical and other 
history, keeping in mind that the 
veteran's STRs were lost in the 1973 fire 
in St. Louis, Missouri.  

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate whether 
the veteran has current hearing loss and 
tinnitus in either ear, and if so, whether 
it is at least as likely as not (50 
percent or more probable) the hearing loss 
and/or tinnitus is associated with 
service.  In making this critical 
determination, the examiner should address 
the significance, if any, of an infection 
of the ear drums that the veteran suffered 
from April 1951 to May 1951, while he was 
in service.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but that the weight 
of medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible or feasible.

2.  Readjudicate the veteran's bilateral 
hearing loss and bilateral tinnitus claims 
in light of any additional evidence 
received since the July 2007 statement of 
the case (SOC).  If these claims are not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental SOC (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 


Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




